Name: Commission Regulation (EC) No 2234/97 of 10 November 1997 amending Regulation (EC) No 3175/94 laying down detailed rules of application for the specific arrangements for the supply of cereal products to the smaller Aegean islands and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: plant product;  trade;  regions of EU Member States;  cooperation policy;  foodstuff
 Date Published: nan

 11 . 11 . 97 EN Official Journal of the European Communities L 306/9 COMMISSION REGULATION (EC) No 2234/97 of 10 November 1997 amending Regulation (EC) No 3175/94 laying down detailed rules of application for the specific arrangements for the supply of cereal products to the smaller Aegean islands and establishing the forecast supply balance THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean islands concerning certain agricultural products ('), as last amended by Commission Regulation (EC) No 24 17/95 (2), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 2958/93 (3), as last amended by Regulation (EC) No 1 802/95 (4), lays down common detailed rules for the implementation of the specific arrangements for the supply of certain agri ­ cultural products to the smaller Aegean islands; Whereas, pursuant to Article 2 of Regulation (EEC) No 2019/93 , the forecast supply balance of cereal products was established for 1997 by Commission Regulation (EC) No 3175/94 0, as last amended by Regulation (EC) No 241 6/96 (6); whereas to meet the needs of these islands, amendments must be made to this forecast supply balance for 1997; whereas, subsequently, Regulation (EC) No 3175/94 should be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 3175/94 is hereby replaced by the Annex to the present Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 November 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 184, 27. 7. 1993, p. 1 . (2) OJ L 248 , 14. 10 . 1995, p. 39. (3) OJ L 267, 28 . 10 . 1993, p. 4. (*) OJ L 174, 26 . 7. 1995, p . 27. (s) OJ L 335, 23 . 12. 1994, p . 54. ( «) OJ L 329, 19 . 12. 1996, p. 27 . I~EN~|L 306/ 10 Official Journal of the European Communities 11 . 11 . 97 ANNEX Supply balance for cereals for the smaller Aegean islands for 1997 (in tonnes) Quantity 1997 Cereal products originating in the European Communities CN code Islands belonging to group A Islands belonging to group B Grain cereals 1001 , 1002, 1003, 1004 and 1005 7 300 41 750 Barley originating in Limnos 1003 5 000 Wheat flour 1101 and 1102 11 000 40 000 Food industry residues and waste 2302 to 2308 4 000 26 300 Preparations of a kind used in animal feeding 2309 90 2 500 12 000 Total 24 800 120 050 Grand Total 149 850 These groups are defined in Annexes I and II of Regulation (EEC) No 2958/93.